department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date uil 280g 280g 280g cc tege eb ec plr-102991-00 internal_revenue_service chief_counsel_advice memorandum for district_director attn chief examination_division from assistant chief executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities cc tebe eb ec subject withdrawal of sec_280g private_letter_ruling request in accordance with section b of revproc_2000_1 i r b we are notifying you that a date ruling_request that was submitted to this office requesting rulings under sec_280g of the internal_revenue_code was withdrawn in anticipation of adverse rulings it is our understanding that your office has audit jurisdiction over this taxpayer disclosure statement this memorandum is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from chief_counsel_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the chief_counsel_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the chief_counsel_advice chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent plr-102991-00 legend taxpayer date b year c year d exchange index issues taxpayer requested that we rule as follows for purposes of sec_280g of the code the waiver of market-based exercisability restrictions with respect to stock_options held by taxpayer’s executives will not constitute a parachute_payment due to the accelerated vesting of nonvested property for purposes of sec_280g of the code the calculation of the contingent portion of the taxpayer’s stock_options that are vested on account of the merger is performed under the rules of q a c of sec_1_280g-1 of proposed income_tax regulations published in the federal_register on date fed reg big_number taking into account only the service- based restriction on the options and for purposes of sec_280g of the code q a c of the proposed_regulations applies to any lump-sum payments of termination benefits received by taxpayer’s executives on account of a change in ownership or control that served as a substitute for amounts they would have received had they continued to work for taxpayer plr-102991-00 conclusions prior to taxpayer’s withdrawal of the above-listed ruling requests we were prepared to rule adversely as follows the market-based exercisability restrictions caused the options to be unvested in the hands of taxpayer’s executives and therefore the waiver of those restrictions resulted in parachute payments on the accelerated vesting of those options when taxpayer experienced a change_of control the amount contingent on taxpayer’s change_of control due to the accelerated vesting of the options may not be reduced using q a c of the proposed_regulations q a c of the proposed_regulations does not apply to any lump-sum payments of termination benefits received on account of a change in control that represent severance_pay or amounts the executives would have been paid had they continued to perform services facts taxpayer has or will shortly experience a change_of_ownership or control the taxpayer executive share option scheme plan was adopted and approved by shareholders on date b and amended in years c and d each february since plan’s adoption taxpayer’s executives have been granted options under plan no options were granted in february of this year options granted last february were granted more than a year prior to any change in control under plan all options are granted with an option_price that is not less than the fair_market_value of the stock on the date of the option grant the options granted under plan may be either nonstatutory stock_options or incentive stock_options iso’s under sec_422 of the code the option period is not longer than years if however the optionee terminates service without exercising the options before the end of that option period the options expire either three twelve or thirteen months depending on the executive’s age and the timing of special exercisability provisions after the executive terminates employment these options are subject_to both service-based vesting conditions and special market-based exercisability limitations the service-based vesting conditions provide that the options do not vest until the third anniversary of the option grant if the optionee ceases to be an executive before the end of the three- year vesting period the optionee forfeits the options plr-102991-00 the exercisability limitations have been applied to all options granted after date c these conditions provide that an option that is otherwise vested cannot be exercised unless the share price of taxpayer’s stock has outperformed the exchange index for at least three consecutive months in the event the share price does not outperform the exchange index for three consecutive months on the tenth anniversary of the grant the option lapses plan also contains special change in control exceptions to the above- described vesting and exercisability limitations under these rules all outstanding options whether vested or unvested become vested and exercisable on any change in control of taxpayer and remain exercisable for six months thereafter if and to the extent that any options which were originally granted as iso’s are accelerated the accelerated options must be tested under the dollar_figure limitation of sec_422 of the code taxpayer also operates the corporation severance security plan severance plan as its severance plan for its regular full-time salaried employees who are involuntarily terminated from their jobs as a result of elimination of the employee’s position closing of a work location business reorganization and sale of a business but only if the buyer has not offered the employee a position within two salary grades of the current position severance plan is unfunded and all benefits paid under severance plan are paid from corporation’s general assets severance plan benefits are based on the terminated employee’s service and pre-termination base salary and on the employee’s salary grade level with respect to the senior managers at certain high-level salary grades two weeks’ of pay for each full year_of_service is provided plus an additional six months of the executive’s pre-termination base salary for employees below the senior level two weeks of pay for each full year_of_service is provided with a minimum benefit guarantee of weeks of pay and a maximum benefit guarantee of weeks of pay both groups of employees may elect to receive these involuntary termination benefits either in a lump sum or over a period correlating to the same number of weeks and months used in calculating the benefit law and analysis sec_280g of the code provides that no deduction will be allowed for any excess_parachute_payment sec_280g defines excess_parachute_payment as an amount equal to the excess of any parachute_payment over the portion of the base_amount allocated to such payment sec_280g of the code defines parachute_payment as any payment in the nature of compensation to or for the benefit of a disqualified_individual if i such payment is contingent on a change in the ownership or plr-102991-00 effective_control of the corporation or in the ownership of a substantial portion of the assets of the corporation and ii the aggregate present_value of the payments in the nature of compensation to or for the benefit of such individual which are contingent on such change equals of exceeds an amount equal to three times the base_amount sec_4999 of the code imposes on any person who receives an excess_parachute_payment a tax equal to percent of the amount of the payment ruling_request sec_1 and consistent with legislative_history q a sec_12 and of the proposed_regulations generally provide that under sec_280g a payment in the nature of compensation with regard to property occurs when the property is transferred and becomes substantially_vested as defined in sec_1_83-3 of the regulations and that this rule applies to nonstatutory_options if they have an ascertainable fair_market_value whether or not readily ascertainable as defined in sec_1_83-7 at the time the option becomes substantially_vested according to sec_1 b property is substantially nonvested when it is subject_to a substantial_risk_of_forfeiture within the meaning of sec_1_83-3 there it is provided in part that where an employee receives property from an employer subject_to a requirement that it be returned if the total earnings_of the employer do not increase such property is subject_to a substantial_risk_of_forfeiture also consistent with the legislative_history q a c of the proposed_regulations generally provides that if in fact a payment would have been made had no change in control occurred it is treated as contingent on the change if the change accelerates the time at which the payment is made however the payment that is contingent on the change may be significantly reduced by the rules described in q a c provided that it was substantially certain at the time of the change to have been made without regard to the change if the disqualified_individual had continued to perform services for the corporation for a specified period of time if the property may have become but for the change substantially_vested upon the occurrence of a vesting event other than services q a c does not apply and the full amount of the payment is contingent on the change see q a e example q a c of the proposed_regulations indicates that the issue of whether a statutory option is a payment at the time of grant or at a later time is reserved for future regulations for purposes of this private_letter_ruling we were prepared to advise that consistent with legislative_history statutory options should be treated the same as nonstatutory_options plr-102991-00 prior to the withdrawal of ruling_request sec_1 and we advised taxpayer’s representatives that we were prepared to rule that the exercisability restrictions caused the options granted under plan whether statutory or nonstatutory to be nonvested prior to the change that the payment in the nature of compensation_for purposes of sec_280g of the code occurred when those options received accelerated vesting as a result of the change_of control and that because vesting was dependent upon an event other than just services q a c of the proposed_regulations did not apply to reduce the contingent portion of the payment ruling_request q a c was included in the proposed_regulations to reduce the contingent portion of a nonvested payment that had been partially earned by the taxpayer with services but had not been paid this does not occur with amounts paid under an employment agreement because these amounts are paid as they are earned in the case of amounts paid under an employment agreement the operative q a governing those payments is q a b of the proposed_regulations q a b indicates that amounts paid as damages for breach of contract may be reasonable_compensation for personal services to be rendered on or after the date of the change_of control if certain requirements are met see sec_280g and b of the code which concern the treatment to be afforded amounts the taxpayer establishes with clear_and_convincing evidence represent reasonable_compensation for services rendered before and after the change_of control q a of the proposed_regulations also affects the treatment for purposes of sec_280g of payments for the remaining unearned portions of an employment agreement or amounts paid as severance_pay q a provides that severance payments are not treated as reasonable_compensation for personal services actually rendered before or to be rendered on or after the date of a change_of control prior to the withdrawal of ruling_request we were prepared to rule that all of the amounts paid under the severance plan that substituted for compensation that would have been earned had the executives continued to perform services for note that while this ruling would have required that the full value of the options be included for purposes of determining the three-times-base-amount test of sec_280g it does not preclude a reduction in an excess_parachute_payment as provided in sec_280g if the taxpayer can prove by clear_and_convincing evidence that all or a part of the payment represented reasonable_compensation for services actually rendered before the change_of_ownership or control plr-102991-00 taxpayer were parachute payments because they did not qualify for the reduction set out in q a c they did not meet all the requirements of q a b and they were severance_pay as discussed in q a we bring this matter to your attention so that you may take whatever action if any you deem appropriate if you have any questions about this matter please contact us at sincerely robert misner robert misner assistant chief executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities
